Per Curiam.

‘ As the report of one set of commissioner^ has been set aside, and the otherá havd féfiised ¡to; act,'wb consider the application as if made before the appointment of any commissioners : And before commissioners, &e; aré appointed, or report made, we do not perceive hoVv áhyi'rig’htá' can be so vested ás to deprive the corporation of <he power of refusing to go on, or-that can require of this Court tb deny their application for leave' to discontinue all further proceedings. ; We, therefore^ grant the motion todiscon-tinue. ' ‘.,/|* Si 1 ■1 - 's-i ■ ■■ ■■ ■' sv tu,
Motion granted. .